MEMORANDUM **
Martha Ituarte-Olivas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing as untimely her appeal from an immigration judge’s (“IJ”) order denying her request for adjustment of sta*609tus. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
The record reflects that the IJ’s oral decision was rendered on May 27, 2004, the notice of appeal was due on June 28, 2004, see 8 C.F.R. § 1003.38(b), and the BIA received Ituarte-Olivas’ notice of appeal on July 1, 2004. Because Ituarte-Olivas has not pointed to the type of “rare circumstances” under which the BIA may excuse late filing, see Oh v. Gonzales, 406 F.3d 611, 613 (9th Cir.2005), the BLA properly dismissed the appeal as untimely.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.